Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of February 5, 2013 (“Amendment
No. 4”), by and among TRANSUNION CORP., a Delaware corporation (“Holdings”),
TRANS UNION LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors, DEUTSCHE BANK SECURITIES INC. (“DBSI”) and GOLDMAN SACHS LENDING
PARTNERS LLC, (“GS”) each as lead arrangers (in such capacities, the “Lead
Arrangers”), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative
agent (in such capacity, the “Administrative Agent”), as collateral agent (in
such capacity, the “Collateral Agent”) and as designated replacement term loan
lender (in such capacity, the “Designated Replacement Term Lender”), and each of
the other Lenders (as defined below) party hereto with a 2013 Replacement Term
Loan Commitment referred to below (each, a “2013 Replacement Term Lender” and
together with the Designated Replacement Term Lender, the “2013 Replacement Term
Lenders”), the Required Lenders, the Required Revolving Credit Lenders and the
Extending R-2 Revolving Credit Lenders.

WITNESSETH:

WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors and
each Lender party thereto entered into Amendment No. 1 to Credit Agreement,
dated as of February 10, 2011, which amended and restated the Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the
Administrative Agent and the lenders from time to time party thereto (the
“Lenders”) (as amended, amended and restated, supplemented or otherwise modified
through, but not including, the date hereof, including pursuant to Amendment
No. 2, dated as of February 27, 2012, and Amendment No. 3, dated as of April 17,
2012, collectively, the “Credit Agreement”) (capitalized terms not otherwise
defined in this Amendment No. 4 have the same meanings as specified in the
Credit Agreement);

2013 Replacement Term Loan Amendment

WHEREAS, on the date hereof, there are outstanding Term Loans under the Credit
Agreement (for purposes of this Amendment No. 4, herein called the “Replaced
Term Loans”) in an aggregate principal amount of $923,375,000;

WHEREAS, among other amendments to the Credit Agreement contained herein, in ac-
cordance with the provisions of Section 10.01 of the Credit Agreement, Holdings
and the Borrower wish to amend the Credit Agreement (the “2013 Replacement Term
Loan Amendment”) to enable the Borrower to refinance in full the outstanding
Replaced Term Loans with the proceeds of the 2013 Replacement Term Loans (as
defined below) as more fully provided herein, in each case with the same terms
as were theretofore applicable to the Replaced Term Loans except as expressly
described herein;

WHEREAS, Holdings, the Borrower, the Administrative Agent, the Required Lenders
and the 2013 Replacement Term Lenders wish to amend the Credit Agreement to
provide for the refinancing in full of all outstanding Replaced Term Loans with
the 2013 Replacement Term Loans on the terms and subject to the conditions set
forth herein;

Financial Covenant Amendment

WHEREAS, Holdings, the Borrower, the Administrative Agent and the Revolving
Credit Lenders constituting Required Revolving Credit Lenders wish to amend
Section 7.11 of the Credit Agreement as provided herein (the “Financial Covenant
Amendment”);



--------------------------------------------------------------------------------

Revolving Credit Facility Amendment

WHEREAS, Holdings, the Borrower, the Administrative Agent and the Extending R-2
Revolving Credit Lenders constituting all Extending R-2 Revolving Credit Lenders
wish to amend the definition of “Applicable Margin” as provided herein (the
“Revolving Credit Facility Amendment”); and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. 2013 Replacement Term Loan Amendment to Credit Agreement.

(a) (i) Subject to the satisfaction of the conditions set forth in Section 4
hereof, the 2013 Replacement Term Lenders hereby agree to make 2013 Replacement
Term Loans to the Borrower on the Amendment No. 4 Effective Date (as defined
below) in the aggregate principal amount of $923,375,000 to refinance all
outstanding Replaced Term Loans in accordance with the relevant requirements of
the Credit Agreement and this Amendment No. 4. It is understood and agreed that
the 2013 Replacement Term Loans (as defined below) being made pursuant to this
Amendment No. 4 shall constitute “Replacement Term Loans” as defined in, and
pursuant to, Section 10.01 of the Credit Agreement and the Replaced Term Loans
being refinanced shall constitute “Refinanced Term Loans” as defined in, and
pursuant to, Section 10.01 of the Credit Agreement. Except as expressly provided
in Amendment No. 4 (including as to the Applicable Rate, Maturity Date and call
protection) and the Credit Agreement (as modified hereby), the 2013 Replacement
Term Loans shall be on terms identical to the Replaced Term Loans (including as
to Guarantors, Collateral (and ranking) and payment priority).

(ii) The Administrative Agent has prepared a schedule (the “2013 Replacement
Term Loan Commitment Schedule”) which sets forth the allocated term loan
commitments received by it (the “2013 Replacement Term Loan Commitments”) from
the 2013 Replacement Term Lenders. The Administrative Agent has notified each
2013 Replacement Term Lender of its allocated 2013 Replacement Term Loan
Commitment, and each of the 2013 Replacement Term Lenders is listed as a
signatory to this Amendment No. 4. On the Amendment No. 4 Effective Date, all
then outstanding Replaced Term Loans shall be refinanced in full as follows:

(w) the outstanding principal amount of the Replaced Term Loan of each Lender
which (i) is an existing Lender under the Credit Agreement prior to giving
effect to this Amendment No. 4 (each, an “Existing Lender”) and (ii) does not
have a 2013 Replacement Term Loan Commitment (a Lender meeting the requirements
of clauses (i) and (ii), each, a “Non-Converting Lender”) shall be repaid in
full in cash;

(x) to the extent any Existing Lender has a 2013 Replacement Term Loan
Commitment (each, a “Converting Lender”) that is less than the full outstanding
principal amount of the Replaced Term Loan of such Lender, such Lender shall be
repaid in cash in an amount equal to the difference between the outstanding
principal amount of the Replaced Term Loan of such Lender and such Lender’s 2013
Replacement Term Loan Commitment (such difference, the “Non-Converting
Portion”);

(y) the outstanding principal amount of the Replaced Term Loan of each
Converting Lender shall automatically be converted into a term loan (each, a
“Converted 2013 Replacement Term Loan”) in a principal amount equal to such
Converting Lender’s Replaced Term Loan less an amount equal to any
Non-Converting Portion of such Converting Lender’s Replaced Term Loan (the “Term
Loan Conversion”); and

 

2



--------------------------------------------------------------------------------

(z) (1) each Person with a 2013 Replacement Term Loan Commitment that is not an
Existing Lender (each, a “New 2013 Replacement Term Lender”) and (2) each
Converting Lender with a 2013 Replacement Term Loan Commitment in an amount in
excess of the principal amount of the Replaced Term Loan of such Converting
Lender (the commitment of each New 2013 Replacement Term Lender and any such
difference as to any Converting Lender, each being a “New 2013 Replacement Term
Loan Commitment”), agrees to make to the Borrower a new term loan (each, a “New
2013 Replacement Term Loan” and, collectively, the “New 2013 Replacement Term
Loans” and, together with the Converted 2013 Replacement Term Loans, the “2013
Replacement Term Loans”) in a principal amount equal to such New 2013
Replacement Term Lender’s 2013 Replacement Term Loan Commitment or such
Converting Lender’s New 2013 Replacement Term Loan Commitment, as the case may
be, on the Amendment No. 4 Effective Date.

(iii) Each 2013 Replacement Term Lender hereby agrees to “fund” its 2013
Replacement Term Loan in an aggregate principal amount equal to such 2013
Replacement Term Lender’s 2013 Replacement Term Loan Commitment as follows:
(x) each Converting Lender shall “fund” its 2013 Replacement Term Loan to the
Borrower by converting all or a portion of its then outstanding principal amount
of Replaced Term Loan into a 2013 Replacement Term Loan in an equal principal
amount as provided in clause (ii)(y) above, (y) (1) each Converting Lender with
a New 2013 Replacement Term Loan Commitment shall fund in cash an amount equal
to its New 2013 Replacement Term Loan Commitment to the Designated Replacement
Term Lender and (2) each New 2013 Replacement Term Lender shall fund in cash an
amount equal to its 2013 Replacement Term Loan Commitment to the Designated
Replacement Term Lender and (z) the Designated Replacement Term Lender shall
fund in cash to the Borrower, on behalf of each Converting Lender and each New
2013 Replacement Term Lender, an amount equal to (1) in the case of a Converting
Lender, such Converting Lender’s New 2013 Replacement Term Loan Commitment or
(2) in the case of a New 2013 Replacement Term Lender, such New 2013 Replacement
Term Lender’s New 2013 Replacement Term Loan Commitment.

(iv) The Converted 2013 Replacement Term Loans subject to the Term Loan
Conversion shall be allocated ratably to the outstanding Borrowings of Replaced
Term Loans (based upon the relative principal amounts of Borrowings of Replaced
Term Loans subject to different Interest Periods immediately prior to giving
effect thereto). Each resulting “borrowing” of Converted 2013 Replacement Term
Loans shall constitute a “Borrowing” under the Credit Agreement and be subject
to the same Interest Period (and the same LIBO Rate) applicable to the Borrowing
of Replaced Term Loans to which it relates, which Interest Period shall continue
in effect until such Interest Period expires and a new Type of Borrowing is
selected in accordance with the provisions of Section 2.02 of the Credit
Agreement. New 2013 Replacement Term Loans shall be initially incurred pursuant
to “borrowings” of LIBO Rate Loans which shall be allocated ratably to the
outstanding “deemed” Borrowings of Converted 2013 Replacement Term Loans on the
Amendment No. 4 Effective Date (based upon the relative principal amounts of the
deemed Borrowings of Converted 2013 Replacement Term Loans subject to different
Interest Periods on the Amendment No. 4 Effective Date after giving effect to
the foregoing provisions of this clause (iv)). Each such “borrowing” of New 2013
Replacement Term Loans shall (i) be added to (and made a part of) the related
deemed Borrowing of Converted 2013 Replacement Term Loans, (ii) be subject to
(x) an Interest Period which commences on the Amendment No. 4 Effective Date and
ends on the last day of the Interest Period applicable to the related deemed
Borrowing of Converted 2013 Replacement Term Loans to which it is added and
(y) the same LIBO Rate applicable to such deemed Borrowing of Converted 2013
Replacement Term Loans.

 

3



--------------------------------------------------------------------------------

(v) On the Amendment No. 4 Effective Date, the Borrower shall pay in cash
(a) all interest accrued on the Replaced Term Loans through the Amendment No. 4
Effective Date and (b) to each Non-Converting Lender and each Converting Lender
with a Non-Converting Portion, any breakage loss or expenses due under
Section 3.05 of the Credit Agreement (it being understood that existing Interest
Periods of the Replaced Term Loans held by 2013 Replacement Term Lenders prior
to the Amendment No. 4 Effective Date shall continue on and after the Amendment
No. 4 Effective Date pursuant to preceding clause (iv) and shall accrue interest
in accordance with Section 2.08 of the Credit Agreement on and after the
Amendment No. 4 Effective Date as if the Amendment No. 4 Effective Date were a
new Borrowing date). Each Converting Lender hereby waives any entitlement to any
breakage loss or expenses due under Section 3.05 of the Credit Agreement with
respect to the repayment of the applicable portion of its Replaced Term Loans
with the proceeds of Converted 2013 Replacement Term Loans.

(vi) Promptly following the Amendment No. 4 Effective Date, all Term Notes, if
any, evidencing the Replaced Term Loans shall be cancelled, and any 2013
Replacement Term Lender may request that its 2013 Replacement Term Loan be
evidenced by a Term Note pursuant to Section 2.11(a) of the Credit Agreement.

(vii) Notwithstanding anything to the contrary contained in the Credit
Agreement, all proceeds of the New 2013 Replacement Term Loans (if any) will be
used solely to repay outstanding Replaced Term Loans of Non-Converting Lenders
(if any) and outstanding Replaced Term Loans of Converting Lenders in an amount
equal to any Non-Converting Portion (if any) of such Converting Lenders’
Replaced Term Loans, in each case on the Amendment No. 4 Effective Date.

(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 4 hereof, upon the making of the 2013 Replacement Term Loans, the Credit
Agreement is hereby amended as follows:

(i) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:

“2013 Replacement Term Loan” has the meaning set forth in Amendment No. 4.

“2013 Replacement Term Loan Commitment” has the meaning set forth in Amendment
No. 4

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of
February 5, 2013, among Holdings, the Borrower, the other Loan Parties, DBTCA,
as the Administrative Agent and the other Lenders party thereto.

“Amendment No. 4 Effective Date” means March 1, 2013 or, if different, the date
of the effectiveness of Amendment No. 4 in accordance with Section 4 thereof.

“Dutch Holdco” means (i) Vail, prior to the transfer of Equity Interests thereof
to New Dutch Holdco pursuant to Section 7.05(u) and (ii) New Dutch Holdco, at
any time thereafter.

“New Dutch Holdco” means the wholly-owned Subsidiary of Trans Union
International, Inc. to be formed under the laws of The Netherlands after the
Amendment No. 4 Effective Date, the Equity Interests of which shall be subject
to the New Dutch Pledge Agreement pursuant to Section 6.11(e).

 

4



--------------------------------------------------------------------------------

“New Dutch Pledge Agreement” has the meaning set forth in Section 6.11(e).

“Parent Notes” means (x) the 9.625%/10.375% Senior PIK Toggle Notes due 2018,
Series B and (y) the 8.125%/8.875% Senior PIK Toggle Notes due 2018, in each
case issued by TransUnion Holding Company, Inc.

(ii) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating clause (a) of the definition of “Applicable Rate” as follows:

“(a) with respect to Term Loans, (i) prior to the Amendment No. 4 Effective
Date, the rates set forth in clause (a) of the definition of “Applicable Rate”
without giving effect to Amendment No. 4 and (ii) thereafter, (A) for LIBOR
Loans, 3.00% and (B) for Base Rate Loans, 2.00%”.

(iii) Section 1.01 of the Credit Agreement is hereby further amended by amending
clause (B)(ii) of the definition of “Collateral and Guarantee Requirement” by
inserting the text “and the New Dutch Pledge Agreement required pursuant to
Section 6.11(e) hereof” immediately following the text “Section 6.11(d) hereof”
appearing therein.

(iv) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Collateral Documents” by inserting the text “and the New
Dutch Pledge Agreement” immediately following the text “Dutch Pledge Agreement”
appearing therein.

(v) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “LIBOR” by deleting the text “1.50%” in clause (a)(ii)(w) and
inserting the text “1.25%” in lieu thereof.

(vi) Clause (i) of the definition of “Maturity Date” appearing in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“(i) with respect to the Term Loans that have not been extended pursuant to
Section 2.15, February 10, 2019 (the “Original Term Loan Maturity Date”);
provided, however, that such date shall become March 15, 2018 if (x) all the
Senior Notes are not repaid in full or extended, renewed or refinanced with a
Permitted Refinancing on or prior to March 15, 2018, which Permitted Refinancing
will not mature or require any scheduled amortization or payments of principal
prior to the date that is 91 days after February 10, 2019 and (y) unless the
Senior Secured Net Leverage Ratio is equal to or below 3.00 to 1.00, all of the
Parent Notes are not repaid in full or extended, renewed or refinanced on or
prior to March 15, 2018 such that any extended, renewed or refinanced amounts
will not mature or require any scheduled amortization or payments of principal
prior to the date that is 91 days after February 10, 2019,”.

(vii) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Term Commitment” in its entirety as follows:

“Term Commitment” means (i) as to each Term Lender on the Closing Date, its
obligation to make a Term Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01A under the caption “Term Commitment” or in the Assignment and

 

5



--------------------------------------------------------------------------------

Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14) and (ii) with respect to each Lender on
the Amendment No. 4 Effective Date, the commitment of such Lender to make 2013
Replacement Term Loans as provided in Section 1 of Amendment No. 4 of such
Lender as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The initial aggregate amount of the Term
Commitments on the Closing Date was $950,000,000. The aggregate amount of the
Lenders’ Term Commitments on the Amendment No. 4 Effective Date (immediately
prior to the incurrence of the 2013 Replacement Term Loans on such date) is
$923,375,000.

(viii) Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Term Loan” in its entirety as follows:

“Term Loan” means (a) prior to the Amendment No. 4 Effective Date and the making
of the 2013 Replacement Term Loans pursuant to Amendment No. 4, all Loans made
pursuant to Amendment No. 1, and (b) on and after the Amendment No. 4 Effective
Date upon the making of the 2013 Replacement Term Loans pursuant to Amendment
No. 4, a 2013 Replacement Term Loan made pursuant to Amendment No. 4 and
Section 10.01 of the Credit Agreement.

(ix) Section 2.01(a) of the Credit Agreement is hereby amended by inserting the
following text immediately following the first sentence thereof:

“On the Amendment No. 4 Effective Date, each Lender with a 2013 Replacement Term
Loan Commitment severally agrees to make to the Borrowers a 2013 Replacement
Term Loan denominated in Dollars in a principal amount equal to such Lender’s
2013 Replacement Term Loan Commitment in accordance with the terms and
conditions of Amendment No. 4 (including by way of conversion of Replaced Term
Loans (as defined in Amendment No. 4) into 2013 Replacement Term Loans).”

(x) Section 2.05(a)(i) of the Credit Agreement is hereby amended by deleting the
second proviso appearing in the first sentence thereof and inserting the
following text in lieu thereof:

“; provided that no notice shall be required in connection with the incurrence
of the 2013 Replacement Term Loans on the Amendment No. 4 Effective Date and
repayment of the Term Loans with the proceeds thereof”.

(xi) Section 2.05(b)(i) of the Credit Agreement is hereby amended by deleting
the text “December 31, 2012” from the first parenthetical clause appearing
therein and inserting the text “December 31, 2013” in lieu thereof.

(xii) Section 2.06(b) of the Credit Agreement is hereby amended by inserting the
following text immediately following the first sentence thereof:

“The 2013 Replacement Term Loan Commitment of each 2013 Replacement Term Lender
(as defined in Amendment No. 4) shall automatically terminate in its entirety on
the Amendment No. 4 Effective Date (after giving effect to the incurrence of the
2013 Replacement Term Loans on such date).”

 

6



--------------------------------------------------------------------------------

(xiii) Section 2.09(d) of the Credit Agreement is hereby amended and restated in
its en-tirety to read as follows:

“(d) Prepayment Premium on 2013 Replacement Term Loans. At the time of the
effectiveness of any Repricing Transaction that is consummated on or prior to
the first anniversary of the Amendment No. 4 Effective Date, the Borrower agrees
to pay to the Administrative Agent, for the ratable account of each Lender with
outstanding Term Loans which are repaid or prepaid pursuant to such Repricing
Transaction (including each Lender that withholds its consent to such Repricing
Transaction and is replaced as a Non-Consenting Lender under Section 3.07), a
fee in an amount equal to 1.00% of (x) in the case of a Repricing Transaction of
the type described in clause (1) of the definition thereof, the aggregate
principal amount of all Term Loans prepaid (or converted) in connection with
such Repricing Transaction and (y) in the case of a Repricing Transaction
described in clause (2) of the definition thereof, the aggregate principal
amount of all Term Loans outstanding on such date that are subject to an
effective reduction of the Applicable Rate pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.”

(xiv) The third full sentence of Section 2.14(a) of the Credit Agreement is
hereby amended and restated to read as follows:

“Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Term Loans and the Revolving Commitment Increases shall not exceed
$350,000,000 (the “Base Incremental Amount”); provided that the Borrower may
incur additional Incremental Term Loans and/or Revolving Commitment Increases (a
“Ratio- Based Incremental Facility”) so long as the Senior Secured Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable, in each case, as if
such Ratio-Based Incremental Facility (and Revolving Credit Loans in an amount
equal to the full amount of any such Revolving Commitment Increase) had been
outstanding on the last day of such four- quarter period, shall not exceed 3.50
to 1.00.”

(xv) Clause (y)(2) of the fourth sentence of Section 2.14(a) of the Credit
Agreement is hereby amended by deleting the text “3.00 to 1.00” appearing
therein and inserting the text “3.50 to 1.00” in lieu thereof.

(xvi) Section 6.11 of the Credit Agreement is hereby amended by inserting a new
clause (e) to read in its entirety as follows:

“(e) Not later than the earlier of (x) (60) days after the formation of New
Dutch Holdco and (y) any transfer of Equity Interests to New Dutch Holdco
pursuant to Section 7.05(u), unless extended in writing by the Administrative
Agent in its reasonable discretion, (i) the Borrower shall cause its
wholly-owned Subsidiary Trans Union International, Inc. to deliver to the
Administrative Agent, for the benefit of the Secured Parties, a pledge governed
by the laws of The Netherlands of 65.0% of the voting Equity Interests and
100.0% of the non-voting Equity Interests of New Dutch Holdco, which pledge
shall be in form and substance reasonably satisfactory to the Administrative
Agent (the “New Dutch Pledge Agreement”) and (ii) the Borrower shall deliver to
the Administrative Agent addressed to it, the Collateral Agent, the Lenders and
each L/C Issuer, an opinion of local counsel to the Loan Parties in The
Netherlands relating to the New Dutch Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent.”

 

7



--------------------------------------------------------------------------------

(xvii) Section 7.05(u) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(u) the transfer of Equity Interests of (x) Vail and (y) other Foreign
Subsidiaries which are direct Subsidiaries of Loan Parties and which have a fair
market value not to exceed $150,000,000 in the aggregate for all such Foreign
Subsidiaries, in each case to Dutch Holdco, so long as 65.0% of the voting
Equity Interests and 100.0% of the non-voting Equity Interests of Dutch Holdco
are pledged to the Administrative Agent for the benefit of the Secured Parties
pursuant to the Dutch Pledge Agreement or the New Dutch Pledge Agreement, as the
case may be; and”

(xviii) Section 7.05(v) of the Credit Agreement is hereby amended by
(a) deleting the text “Vail” in each place it appears therein and inserting the
text “Dutch Holdco” in lieu thereof and inserting the text “or the New Dutch
Pledge Agreement, as the case may be” immediately prior to the text “;”
appearing at the end thereof.

(xix) The first sentence of Section 7.10 of the Credit Agreement is hereby
amended and restated to read as follows:

“The proceeds of the 2013 Replacement Term Loans incurred pursuant to Amendment
No. 4 shall be used on the Amendment No. 4 Effective Date solely to refinance
the Term Loans existing immediately prior to the Amendment No. 4 Effective
Date.”

(xx) Section 9.11 of the Credit Agreement is hereby amended by inserting a new
clause (g) to read in its entirety as follows:

“(g) The Lenders hereby authorize the Collateral Agent to release the security
interest granted in the Equity Interests of Vail pursuant to the Dutch Pledge
Agreement upon the transfer of such Equity Interests in compliance with
Section 7.05(u).”

SECTION 2. Financial Covenant Amendment. Subject to the satisfaction (or waiver)
of the conditions set forth in Section 5 hereof, on the Amendment No. 4
Effective Date, Section 7.11 of the Credit Agreement is hereby amended by
amending and restating the second sentence thereof in its entirety to read as
follows:

“Notwithstanding the foregoing, this Section 7.11 shall be in effect (and shall
only be in effect) (x) when the aggregate amount of Swing Line Loans, Letters of
Credit and/or Revolving Credit Loans exceeds 20.0% of the aggregate amount of
Revolving Credit Commitments then in effect and (y) if the aggregate amount of
Swing Line Loans, Letters of Credit and/or Revolving Credit Loans exceeds 20.0%
of the aggregate amount of Revolving Credit Commitments then in effect, when
determining whether a Default or Event of Default exists for purposes of
Section 4.01 in connection with the incurrence or issuance of a Swing Line Loan,
Letter of Credit and/or Revolving Credit Loan (it being understood that in all
cases calculation of compliance with this Section 7.11 shall be determined as of
the last day of each Test Period).”

 

8



--------------------------------------------------------------------------------

SECTION 3. Revolving Credit Facility Amendment. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 6 hereof, on the Amendment No. 4
Effective Date, the Credit Agreement in hereby amended as follows:

(i) Section 1.01 of the Credit Agreement, is hereby amended by amending and
restating clause (b)(iii) of the definition of “Applicable Rate” as follows:

“(iii) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees in respect of Revolving Credit Lenders
with Extended R-2 Revolving Credit Commitments created pursuant to Amendment
No. 3, (A) prior to the Amendment No. 4 Effective Date, the rates set forth in
clause (b)(iii) of the definition of “Applicable Rate” without giving effect to
Amendment No. 4 and (B) thereafter, the following percentages per annum, based
upon the Senior Secured Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Level

 

Applicable Rate

 

Senior

Secured Net

Leverage Ratio

 

LIBOR and Letter of

Credit Fees

 

Base Rate

 

Unused

Commitment

Fee Rate

1   >1.50:1   3.00%   2.00%   0.50% 2   <1.50:1   2.75%   1.75%     0.50%”

(ii) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “LIBOR” by deleting the text “1.50%” appearing in clause
(a)(ii)(y) and inserting the text “1.25%” in lieu thereof.

SECTION 4. Conditions of Effectiveness of the 2013 Replacement Term Loan
Amendment. The 2013 Replacement Term Loan Amendment, as set forth in Section 1
hereof, shall become effective as to each signatory hereto immediately upon
(x) the delivery of its signature page hereto and (y) as of the first date
occurring on or after March 1, 2013 (the “Amendment No. 4 Effective Date”) on
the date when the following conditions shall have been satisfied (or waived):

(a) Holdings, the Borrower, the Administrative Agent and the 2013 Replacement
Term Lenders, shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission or electronic transmission) the same to the Administrative Agent;

(b) the Borrower shall have paid, by wire transfer of immediately available
funds, (i) all fees and reasonable out-of-pocket expenses (including the
reasonable fees and expenses of White & Case LLP) to the extent invoiced at
least three days prior to the Amendment No. 4 Effective Date, incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment No. 4 and required to be paid in connection with
this Amendment No. 4 pursuant to Section 10.04 of the Credit Agreement and any
fee letter between the Borrower and the Administrative Agent and (ii) to the
Administrative Agent, for the ratable account of each Existing Lender, all
accrued but unpaid interest on the Replaced Term Loans through the Amendment
No. 4 Effective Date;

(c) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that the conditions precedent set forth in
Section 4.01 of the Credit Agreement shall have been satisfied (or waived) on
and as of the Amendment No. 4 Effective Date;

 

9



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority, and (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Amendment
No. 4 Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Amendment No. 4 Effective Date
or that the by-laws or operating (or limited liability company) agreement of
such Loan Party have not been modified, rescinded or amended since the Amendment
No. 3 Effective Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
Amendment No. 4 and, if applicable, the Guarantor Consent and Reaffirmation, in
each case, to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing Amendment No. 4 on
behalf of such Loan Party and countersigned by another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above;

(e) the Administrative Agent shall have received a certificate, dated the
Amendment No. 4 Effective Date and signed by a financial officer of the
Borrower, certifying that Holdings and its Subsidiaries and the Borrower and its
Subsidiaries, in each case on a consolidated basis after giving effect to the
Replacement Term Loan Amendment on the Amendment No. 4 Effective Date, are
Solvent as of the Amendment No. 4 Effective Date;

(f) the Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein);

(g) the Administrative Agent shall have received from (i) Simpson Thacher &
Bartlett LLP, special counsel to the Loan Parties and (ii) from each local
counsel for the Loan Parties listed on Schedule 4.02(c) of the Credit Agreement,
in each case, an opinion addressed to the Administrative Agent, the Collateral
Agent, the Replacement Term Lenders and the Lenders and dated the Amendment
No. 4 Effective Date, which opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent; and

(h) the proceeds of the 2013 Replacement Term Loans incurred pursuant to
Amendment No. 4 shall be used on the Amendment No. 4 Effective Date solely to
refinance the Term Loans existing immediately prior to the Amendment No. 4
Effective Date.

SECTION 5. Conditions of Effectiveness of the Financial Covenant Amendment. The
Financial Covenant Amendment as set forth in Section 2 hereof, shall become
effective immediately after the effectiveness of the 2013 Replacement Term Loan
Amendment when the Administrative Agent (or its counsel) shall have received
from (i) the Required Revolving Credit Lenders, (ii) Holdings and (iii) the
Borrower a counterpart of this Amendment No. 4 executed on behalf of each such
Person (which may be transmitted by facsimile or by electronic transmission).

SECTION 6. Conditions of Effectiveness of the Revolving Credit Facility
Amendment. The Revolving Credit Facility Amendment as set forth in Section 3
hereof, shall become effective immediately after the effectiveness of the 2013
Replacement Term Loan Amendment when the Administrative Agent (or its counsel)
shall have received from (i) each Extending R-2 Revolving Credit Lender,
(ii) Holdings and (iii) the Borrower a counterpart of this Amendment No. 4
executed on behalf of each such Person (which may be transmitted by facsimile or
by electronic transmission).

 

10



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the date hereof:

(a) The execution, delivery and performance by each Loan Party party hereto of
this Amendment No. 4 are within such Loan Party’s corporate or other powers and
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery nor performance by each Loan Party party
hereto of this Amendment No. 4 will (i) contravene the terms of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens) under
(x) any Contractual Obligation to which such Person is a party or by which it or
any of its properties of such Person or any of its Restricted Subsidiaries is
bound or by which it may be subject or (y) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable material Law, in each case,
except to the extent that any such violation, conflict, breach, contravention or
payment could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) This Amendment No. 4 has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.

(c) Upon the effectiveness of this Amendment No. 4 and both before and
immediately after giving effect to this Amendment No. 4 and the making of the
2013 Replacement Term Loans as contemplated herein and the use of the proceeds
thereof, no Default or Event of Default exists.

(d) Each of the representations and warranties of Holdings, the Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document immediately before and after giving effect to each and all
parts of this Amendment No. 4 is true and correct in all material respects on
and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date.

(e) The 2013 Replacement Term Loans have been incurred in compliance with the
requirements of Section 10.01 of the Credit Agreement.

SECTION 8. Post-Effectiveness Obligations.

Within sixty (60) days after the Amendment No. 4 Effective Date, unless waived
or extended in writing by the Administrative Agent in its reasonable discretion,
with respect to the Mortgaged Property, the Borrower shall deliver or shall
cause the applicable Loan Party to deliver, to the Administrative Agent, on
behalf of the Secured Parties, the following:

(i) with respect to the existing Mortgage, a date down endorsement to the
existing Mortgage Policy which shall be in form and substance customary in the
state in which the property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;

 

11



--------------------------------------------------------------------------------

(ii) with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 8 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording of
the Mortgage Amendment (as defined below);

(iii) an executed amendment to the existing Mortgage (the “Mortgage Amendment”
and the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”), in form and substance reasonably acceptable to the Administrative
Agent, together with evidence of completion (or satisfactory arrangements for
the completion) of all recordings and filings of the Mortgage Amendment as may
be necessary to protect and preserve the Lien of the Mortgage; and

(iv) an opinion addressed to the Administrative Agent and the Secured Parties,
in form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located.

SECTION 9. Consent. The Borrower hereby consents to the assignment of any
Replaced Term Loans to any 2013 Replacement Term Lender who is not an Existing
Lender.

SECTION 10. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 4 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 4, and (ii) each 2013
Replacement Term Lender shall constitute a “Lender” as defined in the Credit
Agreement.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 4, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 4.

(c) The execution, delivery and effectiveness of this Amendment No. 4 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 4, this
Amendment No. 4 shall for all purposes constitute a Loan Document.

SECTION 11. Execution in Counterparts. This Amendment No. 4 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 4 shall be effective as delivery of an original
executed counterpart of this Amendment No. 4.

SECTION 12. Governing Law. This Amendment No. 4 shall be governed by, and
construed in accordance with, the laws of the State of New York.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

TRANSUNION CORP. By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANS UNION LLC

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION INTERACTIVE, INC.

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION RENTAL SCREENING SOLUTIONS, INC.

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

VISIONARY SYSTEMS, INC.

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

              Chief Financial Officer

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

TRANSUNION TELEDATA LLC By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION HEALTHCARE LLC

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

DIVERSIFIED DATA DEVELOPMENT CORPORATION

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION FINANCING CORPORATION

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY   AMERICAS, as Administrative Agent, Collateral
Agent, Extending R-2 Revolving Credit Lender and Designated Replacement Term
Lender By:  

/s/ Michael Getz

 

Name: Michael Getz

 

Title: Vice President

By:  

/s/ Erin Morrissey

 

Name: Erin Morrissey

 

Title: Director

DEUTSCHE BANK SECURITIES INC., as Lead Arranger

By:  

/s/ Jackson Merchant

 

Name: Jackson Merchant

 

Title: Director

By:  

/s/ Edwin E. Roland

 

Name: Edwin E. Roland

 

Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
as Lead Arranger and Extending R-2 Revolving
Credit Lender By:   /s/ Robert Ehudin   Name: Robert Ehudin   Title: Authorized
Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

GUARANTOR CONSENT AND REAFFIRMATION

March 1, 2013

Reference is made to the Credit Agreement dated as of June 15, 2010, among
TRANSUNION CORP., a Delaware corporation (“Holdings”), TRANS UNION LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto from time to time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and Collateral Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), as amended
and restated pursuant to Amendment No. 1, dated as of February 10, 2011, as
further amended pursuant to Amendment No. 2, dated as of February 27, 2012,
Amendment No. 3, dated as of April 17, 2012 and Amendment No. 4, dated as of
February 5, 2013 (collectively, the “Credit Agreement”). Capitalized terms used
but not otherwise defined in this Guarantor Consent and Reaffirmation (this
“Consent”) are used with the meanings attributed thereto in the Credit
Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 4, including the refinancing of the Replaced Term Loans and the
making of the 2013 Replacement Term Loans contemplated thereby, and agrees that
each reference to the Credit Agreement in the Loan Documents shall, on and after
the Amendment No. 4 Effective Date, be deemed to be a reference to the Credit
Agreement as amended by Amendment No. 4.

Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 4, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 4,
are reaffirmed, and remain in full force and effect.

After giving effect to Amendment No. 4, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 4, and shall continue to secure the Secured Obligations
(after giving effect to Amendment No. 4), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement, as amended by Amendment
No. 4, and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first written above.

 

TRANSUNION CORP.

By:  

/s/ Samuel A. Hamood_

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION INTERACTIVE, INC.

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION RENTAL SCREENING SOLUTIONS, INC.

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

VISIONARY SYSTEMS, INC.

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION TELEDATA LLC

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION HEALTHCARE LLC

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

DIVERSIFIED DATA DEVELOPMENT CORPORATION

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

TRANSUNION FINANCING CORPORATION

By:  

/s/ Samuel A. Hamood

 

Name: Samuel A. Hamood

 

Title: Executive Vice President and

 

              Chief Financial Officer

 

[SIGNATURE PAGE TO CONSENT]